Exhibit 21.1 SUBSIDIARIES OF PATRIOT NATIONAL, INC. NAME OF SUBSIDIARY 1 JURISDICTION OF INCORPORATION/ORGANIZATION Patriot Services, Inc. Delaware Contego Investigative Services, Inc. Delaware Contego Services Group, LLC 2 Delaware Global HR Research, Inc. Delaware Patriot Captive Management, Inc. Delaware Patriot Captive Management (Cayman), Ltd. Cayman Islands Patriot Captive Management (Bahamas), Ltd. Bahamas Patriot Care, Inc. Delaware Patriot Care Management, Inc. Delaware Patriot Claim Services, Inc. Delaware Patriot Legal Services, Inc. Delaware Patriot Risk Services, Inc. Delaware Corporate Claims Management, Inc. Delaware CWI Benefits, Inc. Delaware Forza Lien, Inc. Delaware Patriot Benefits Administrators, Inc. Delaware Patriot Technology Solutions, Inc. Delaware Decision UR, LLC 3 California InsureLinx, Inc. Delaware Vikaran Technology Solutions, Inc. Delaware Patriot Underwriters, Inc. Delaware CompLinx Insurance Agency, Inc. Delaware TriGen Hospitality Group, Inc. Delaware Patriot Audit Services, Inc. Delaware Patriot Risk Consultants, Inc. Delaware PN India Holdings Mauritius Mehta & Pazol Consulting Services Private Ltd. India TriGen Insurance Solutions, Inc. Delaware 1 Patriot National, Inc. owns, directly or indirectly, 100% of its subsidiaries with the exception of Contego Services Group, LLC and Decision UR, LLC. 2 Patriot Services, Inc. owns 97% of Contego Services Group, LLC. Steven M. Mariano maintains a 3% membership interest in Contego Services Group, LLC. 3 Patriot Technology Solutions, Inc. owns 98.8% of Decision UR, LLC. Kevin Hamm maintains a 1.2% membership interest in Decision UR, LLC.
